JOSVMR^
     ££i±^t^^Jlcu$j=    UAMS- : l4uUA*Le .v. STATS- of- ia<A*>
  AERel Lats ~-Cgu$£ - l^MHBM-l?i^^0J-^±^^OJ-0-iS^C^




  jL lo.mSk&iA - IT MAY^ C&.N.ce_BJsL

    S-o pl£j^£ HeL_P—M£ T-o B,£ASx XL

 My. /u>am£> is   }jijisi&- Le ,.              X£xx# a±^££>2>zq




          -espouse * qaj v~>t- ir H^ <LlsT&r Mai jam
js?f Tine S^ $k^ C*+/ AssisT HE                     C^FFfJIo^^t]
/4lVp MA\L&*L. L&S—MoTintf izJ^PE-NfSDjz                  Ajlp Ttfey
pil.dL Mf? rR t    /U£££    co>)c        for    ax£aLirfo a/AL , TiMB
-r-r M«sT S£ piLe          /W,      M€ Ct\?eaLLo+Jr\


    (Met-?- H£)     —               ,-                   #juq£6tea
  C&ufJ u-ou CLVJLS H-5 6L&- cLoj^- jz^xTSNS'JoHgE'
                                                                             so

                               \0              X             V-

                                                                              o


                                               0
                                                                             r-


                               V.L

                               0             CL
                                                             <
  £~ & %                        y
  k p ^                                                  <
                                                         U.
     *M %   M
     H ;j 3                    3
                               0                         H
                               sj                        o
                                            a:
                                                         m
                                                                             3"
                                            U.
                        sD
                                                                                        m


                               £                                                        to



                                      CO
                                                                                        8
                                       _J                        ai                      1
                                      <                          z                      w
                                      £tf>                        cc                    o
                                                                 .a.
                                      £<           in
                                                                                        D

 2?                     £           Q<2l
                                    LUU^Ifc-
                                                   CT3
                                                   C\l


                                                   «>•
                                                                 sj;

                                                                 t'C
                                                                                        r-
                                                                                        r-
 0                                                               X
                                                                                  LL3
                                    OC£X           r~4

                                                   IS3
                                                                 CL               O
 0                                  CEO-
                                                                 g                yj
       I-                                                        CO ^
                                                                 cc a:
s&^_r                                                            X     ill
                ^       Q             QC
                                      iZ                         0     —1
                                                                       0




                         •a.




J o ^               ,   UN



            so ^